Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document     Page 1 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document     Page 2 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document     Page 3 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document     Page 4 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document     Page 5 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document     Page 6 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document     Page 7 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document     Page 8 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document     Page 9 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document    Page 10 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document    Page 11 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document    Page 12 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document    Page 13 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document    Page 14 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document    Page 15 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document    Page 16 of 17
Case 2:19-ap-01130-BB   Doc 1 Filed 05/01/19 Entered 05/01/19 15:08:25   Desc
                        Main Document    Page 17 of 17
